    Case 6:21-cv-00016 Document 89-1 Filed on 08/23/21 in TXSD Page 1 of 3




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                              VICTORIA DIVISION
__________________________________________
                                           )
STATE OF TEXAS, STATE OF                   )
LOUISIANA                                  )
                                           )
                        Plaintiffs,        )
      v.                                   )  No. 6:21-cv-00016
                                          )
UNITED STATES OF AMERICA, et al.          )
                                          )
                        Defendants.       )
__________________________________________)

                                    NOTICE OF APPEAL

       PLEASE TAKE NOTICE that Defendants hereby appeal to the United States Court of

Appeals for the Fifth Circuit this Court’s Memorandum Opinion and Order of August 19, 2021,

granting Plaintiffs’ Motion for Preliminary Injunction, ECF No. 79, as well as any and all

associated opinions and orders.



Date: August 20, 2021                        Respectfully submitted.

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             BRIGHAM J. BOWEN
                                             Assistant Branch Director

                                             /s/ Adam Kirschner
                                             ADAM D. KIRSCHNER
                                             Attorney-in-charge
                                             IL Bar. No. 6286601
                                             Senior Trial Counsel
                                             BRIAN C. ROSEN-SHAUD
                                             ME Bar No. 006018
                                             MICHAEL F. KNAPP
                                             CA Bar No. 314104
                                             KUNTAL CHOLERA

                                               -1-
Case 6:21-cv-00016 Document 89-1 Filed on 08/23/21 in TXSD Page 2 of 3




                                DC Bar No. 1031523
                                Trial Attorneys
                                United States Department of Justice
                                Civil Division, Federal Programs Branch
                                Tel: (202) 353-9265
                                Fax: (202) 616-8460
                                Email: Adam.Kirschner@usdoj.gov
                                        Brian.C.Rosen-Shaud@usdoj.gov
                                        Michael.F.Knapp@usdoj.gov
                                        Kuntal.Cholera@usdoj.gov

                                Mailing Address:
                                Post Office Box 883
                                Washington, D.C. 20044

                                Courier Address
                                1100 L Street NW, Room 11020
                                Washington, D.C. 20005

                                EREZ REUVENI
                                CA Bar No. 264124
                                Assistant Director
                                U.S. Department of Justice
                                Civil Division, Office of Immigration Litigation
                                P.O. Box 868, Ben Franklin Station
                                Washington, D.C. 20044
                                202-307-4293 (telephone)
                                Email: Erez.R.Reuveni@usdoj.gov

                                Counsel for Defendants


                                DANIEL DAVID HU
                                Assistant United States Attorney
                                Chief, Civil Division
                                State Bar No. 10131415
                                S.D. I.D. 7959
                                Southern District of Texas
                                1000 Louisiana, Suite 2300 Houston, TX 77002
                                Tel: (713) 567-9000
                                Fax: (713) 718-3300
                                Daniel.Hu@usdoj.gov

                                Local Counsel




                                  -2-
    Case 6:21-cv-00016 Document 89-1 Filed on 08/23/21 in TXSD Page 3 of 3




                             CERTIFICATE OF COMPLIANCE
       I certify that the total number of words in this motion, exclusive of the matters designated

for omission, is 47, as counted by Microsoft Word.


                                             /s/ Adam Kirschner
                                             ADAM D. KIRSCHNER



                                CERTIFICATE OF SERVICE
       I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on August 20, 2021.


                                             /s/ Adam Kirschner
                                             ADAM D. KIRSCHNER




                                               -3-
